IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Marriage of:                                                   )
                                                                                    )   No.78540-1-I
JARED MATTHEW MCLAUGHLIN,                                                           )
                                                                                    )   DIVISION ONE
                                         Appellant,
                                                                                    )   UNPUBLISHED OPINION
                           and

MELODIE ANNA MCLAUGHLIN,                                                            )
                                                                                    )
                                         Respondent.                                )
                                                                                    )   FILED: April 15, 2019
_________________________________________________________________________________   )
             PER CURIAM                    —     In the dissolution of Jared and Melodie McLaughlin’s

marriage, the trial court ordered Jared to pay spousal support. Jared appeals,

but our review is precluded by various fatal procedural deficiencies. Further,

Jared fails to meet his burden to show that the spousal support was an abuse of

discretion. We affirm.

                                                                          FACTS

             Jared and Melodie McLaughlin married on August 1,2015. After two

domestic violence incidents, they separated in June, 2017. At the dissolution

hearing, Jared testified that he earned $12 per hour and worked 29 hours per

week. Melodie testified that she suffered a traumatic brain injury after Jared

assaulted her, and was unable to continue working in her field. The trial court

found that Melodie had a need for spousal support, but also that Jared’s ability to
No. 78540-1/2

pay was limited. In its May 31, 2018 divorce order, the trial court ordered that

Jared pay Melodie $250 each month in spousal support for five years.

       Jared appeals. Melodie appears pro Se, but elected not to file a

responsive brief.

                                    DISCUSSION

       We review dissolution orders for abuse of discretion. In re Marriage of

Wilson, 165 Wash. App. 333, 339, 267 P.3d 485 (2011). “We treat the trial court’s

findings of fact as verities on appeal so long as they are supported by substantial

evidence.” In re Marriage of Black, 188 Wash. 2d 114, 127, 392 P.3d 1041 (2017)

(citing In re Marriage of Chandola, 180 Wash. 2d 632, 642, 327 P.3d 664 (2014).

Evidence is substantial when it is “sufficient to persuade a fair-minded person of

the truth of the matter asserted.” In re Marriage of Chandola, 180 Wash. 2d 632,

642, 327 P.3d 644 (2014). “So long as substantial evidence supports the finding,

it does not matter that other evidence may contradict it.” In re Marriage of Burrill,

113 Wash. App. 863, 868, 56 P.3d 993 (2002). This court does not review the trial

court’s credibility determinations or weigh conflicting evidence. Black, 188 Wash. 2d

at 127 (citing In reWelfareofSego, 82 Wash. 2d 736, 740, 513 P.2d 831 (1973)).

       The law does not distinguish between litigants who choose to proceed pro

se and those who seek assistance of counsel. In re Marriage of Olson, 69 Wn.

App. 621, 626, 850 P.2d 527 (1993) (citing In re Marriage of Wherley, 34 Wn.

App. 344, 349, 661, P.2d 155 (1983)). Both must comply with applicable

procedural rules. j4. We generally will “not consider arguments that are

unsupported by pertinent authority, references to the record, or meaningful



                                          2
No. 78540-1/3

analysis.” Cook v. Brateng, 158 Wash. App. 777, 794, 262 P.3d 1228 (2010) (citing

Cowiche Canyon Conservancy v. Bosley, 118 Wash. 2d 801, 809, 828 P.2d 549

(1992); State v. Elliott, 114 Wash. 2d 6, 15, 785 P.2d 440 (1990); State v. Camarillo,

54Wn. App. 821, 829, 776 P.2d 176 (1989), aff’d, 115 Wash. 2d 60 (1990); RAP

10.3(a)). Further, the party presenting an issue for review has the burden of

providing an adequate record to establish the asserted error. RAP 9.2(b); State v.

Sisouvanh, 175 Wash. 2d 607, 619, 290 P.3d 942 (2012). The failure to provide

such a record may preclude our review. ki.

       Jared fails to comply with these requirements. His brief has no citation to

authority, limited citation to the record before the court, and little, if any,

meaningful analysis. His brief recites facts that are not supported by the record

and were not before the trial court. Exhibits cited in his brief, such as police

reports and pay stubs, are not in the record for our review. These fatal

deficiencies preclude our ability to fairly and fully apply the standard of review.

       However, to the extent possible, we have considered the merits of Jared’s

claims. He primarily argues that the trial court erred by awarding Melodie $250 in

monthly spousal support for a term of five years. In awarding this support, the

court found that “I am going to order it because of need, but I’m also going to find

that the husband’s ability to pay is limited.”

       Jared argues that “Washington State calculates one year of support for

every three years of marriage.” But he cites no authority for this rule; nor have

we found any. Rather, in Washington, the trial court can award maintenance to

either party after consideration of all relevant statutory factors. In re Marriage of



                                            3
No. 78540-1/4

Zahm, 138 Wash. 2d 213, 227, 978 P.2d 498 (1999). The statutory factors for

maintenance include the financial resources of the party seeking maintenance,

time necessary to obtain the skills for employment, the parties’ standard of living

during the marriage, duration of the marriage, the age, physical and emotional

condition, and financial obligations of the seeking party, and the ability to pay of

the other party. RCW 26.09.090(1)(a)-(f). “Nothing in ROW 26.09.090 requires

the trial court to make specific factual findings on each of the factors listed in

ROW 26.09.090(1). The statute merely requires the court to consider the listed

factors.” In re Marriage of Mansour, 126 Wash. App. 1, 16, 106 P.3d 768 (2004).

An award that does not evidence a fair consideration of the statutory factors,

however, is an abuse of discretion. In re Marriage of Spreen, 107 Wash. App. 341,

349,28 P.3d 769 (2001).

       Here, the record demonstrates that the court considered statutory factors

when making its award. It cited Melodie’s need for support and Jared’s ability to

pay it. These findings are supported by substantial evidence in the record.

Under oath, Melodie explained that she had a limited potential for income. “I will

have to return to school, because I cannot work in the field that I had already

trained in due to my memory from the head trauma that I received.            .   .“   Further,

she was “applying for Social Security [Disability], but.   .   .   [had not] been approved

for it yet.” While Jared argues that Melodie’s testimony is “unsubstantiated,” it

provides substantial evidence of her need for spousal support.

       The court also found that Jared has a limited ability to pay spousal

maintenance. Jared’s testimony supports this finding. He explained, “I



                                          4
No. 78540-1/5

personally have supported Melodie and her children for the five years of our

entire relationship.” He testified that he typically earns $12 per hour, and at the

time of the hearing, he earned $12 per hour and worked 29 hours a week.

Jared’s testimony is substantial evidence of his limited ability to pay spousal

support. We do not consider the facts recited by Jared in his brief regarding his

income because they are not supported by the record.

       While the court did not make specific factual findings on each of the RCW

26.09.090(1) factors in its oral ruling, it was not required to. Mansour, 126 Wn.

App. at 16. Further, the record is replete with testimony on each statutory factor.

Melodie testified that, in order to support herself, she would need time to figure

out what she was going to do and return to school. She testified that her

financial obligations were $2,000 each month to cover her rent and bills. The

court heard testimony on the amount of rent paid by the couple, which reflected

the standard of living during the marriage. With respect to their physical and

mental condition, both parties testified that they suffered from posttraumatic

stress disorder, and Melodie testified that she suffered from a traumatic brain

injury. The award here evidenced a fair consideration of the statutory factors and

was not an abuse of discretion.

       Jared argues that “Melodie repeatedly gave unsubstantiated testimony at

trial that resulted in a false picture of events that led to dissolution, and seeking

spousal support in the decree.” Even if we ignore that Jared recites facts in

support of this argument that are not in the record, his argument reflects a

misunderstanding of the role of an appellate court. We do not re-weigh the



                                           5
No. 78540-1/6

evidence, as the weight and credibility of evidence are issues within the sole

discretion of the trial court. In re Marriage of Rich, 80 Wash. App. 252, 259, 907
P.2d 1234 (1996) (citing In re Sedlock, 69 Wash. App. 484, 491, 849 P2d 1243

(1993)). Determining the credibility of the witnesses and the weight to assign to

conflicting testimony is for the trial judge, whose findings we review only to

determine whether they are supported by substantial evidence.

      Affirmed.


                                For the Court: